Citation Nr: 1755740	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability

4.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability. 

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for a left leg disability. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1966 to March 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision which, inter alia, denied the claims for service connection as listed on the title page.  Additionally, the RO appeared to reopen the claims for service connection for a right and left knee disability.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board must therefore first decide whether new and material evidence to reopen the claims have been received.  

The Veteran timely appealed the decision, and filed a substantive appeal (via a VA Form 9) in May 2016.  

In January 2014 the Veteran testified before a Decision Review Officer (DRO).  Additionally, in September 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of each hearing is of record.  

The issue of entitlement to service connection for a heart disability has been raised by the record during the September 2017 Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 1969 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a right knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the April 1969 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.  

3.  The evidence is at least evenly balanced as to whether the Veteran's right knee disability is related to service.

4.   In an April 1969 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left knee disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

5.  Evidence received since the April 1969 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.

6.  The evidence is at least evenly balanced as to whether the Veteran's left knee disability is related to service. 

7.  The Veteran does not have a right leg disability that is due to disease or injury in service.

8.  The Veteran does not have a left leg disability that is due to disease or injury in service. 


CONCLUSIONS OF LAW

1.  The April 1969 rating decision that denied the claim for entitlement to service connection for a right knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the April 1969 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a right knee disability have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

4.  The April 1969 rating decision that denied the claim for entitlement to service connection for a left knee disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

5.  Evidence received since the April 1969 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a left knee disability have therefore been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2017).

7.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

8.  The criteria for service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefit sought in full with regard to the claim for service connection for tinnitus, further discussion for the VCAA with regard to this claim is unnecessary.  Moreover, the Veteran and his representative have not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § § 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  A VA examination was not obtained in connection with the claimed bilateral leg disabilities decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is necessary in order to adjudicate the Veteran's claims of entitlement to service connection for bilateral leg disabilities.  As indicated in the discussion below, the evidence does not show, and the Veteran does not assert a current diagnosis of a bilateral leg disability, or persistent or recurrent symptoms thereof, and there is no evidence indicating that a leg disability may be associated with service.  To the extent that the Veteran has asserted that he has leg disabilities that are related to service, such a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278-79  (Fed. Cir. 2010).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.


II. Legal Principles and Analysis

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a bilateral knee disability was previously denied in an April 1969 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs).  

Although notified of the April 1969 denial, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period. Accordingly, the April 1969 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the final April 1969 rating decision includes a diagnosis of bilateral degenerative joint disease (DJD), private treatment records, VA treatment records, and VA examinations. 

The Board finds that the above-described evidence provides bases for reopening the claims for service connection for bilateral knee disabilities.  As the evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, reopening of the claim of service connection for a right and left knee disability is warranted.

B.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Bilateral Knee Disability

The Veteran contends that his bilateral knee disabilities were caused by an in-service event, namely a motor vehicle accident, and is therefore related to service.

Service treatment records reflect that the Veteran was treated in November 1966 for a contusion of the right knee as a result of a motor vehicle accident.  In a November 1966 note, the examiner noted that the veteran returned to duty after the accident, but was unable to continue because of pain in the right knee on the medial aspect.  The Veteran returned to the clinic and it was discovered that he had a sufficient contusion of the knee to warrant admission to the hospital for further observation.  At the time of the examination, the Veteran was walking with a limp on the right side due to pain.  An examination of the right leg revealed tenderness over the medial tibial plateau.  A January 1967 treatment note reflects that the Veteran had an accident and was still hurting as a result.  

Post service treatment records reflect that the Veteran underwent Hyalgan shots in his left knee for pain and DJD in the left knee from October 2005 to December 2006.

In an April 2010 statement, the Veteran reported that he has had pain in his knees since his in-service motor vehicle accident. 

In June 2010, the Veteran underwent a QTC medical examination for his right knee.  The Veteran reported pain, weakness, swelling, giving way, and fatigability as a result of a motor vehicle accident.  An x-ray revealed degenerative arthritic changes.  The Veteran was diagnosed with DJD in the right knee with a subjective factor of history of chronic right knee pain.  

In March 2011, the Veteran underwent a QTC medical examination for his left knee where he reported weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  An x-ray of the left knee revealed degenerative arthritic changes.  He was subsequently diagnosed with degenerative arthritis of the left joints with subjective factors of knee pain.  The examiner noted that the service relationship of the current diagnosis could not be determined because there was no evidence in the medical record to support that his left knee was a result of the right knee injury.  Furthermore, she found no medical record regarding a problem with the left knee.  

In April 2011, an addendum opinion was provided secondary to the June 2010 medical examination.  The examiner opined that it was less likely as not that the current right knee condition was related to the 1966 motor vehicle accident.  He found that the medical evidence of record dated in 1966 represented a 44 year time gap from the QTC medical examination, which did not establish a longitudinal trend of subjective complaints and objective findings.  Therefore, a causal relationship could not be established.

During the January 2014 hearing before the DRO, the Veteran testified that he complained to his sergeant in service about the pain in his knees, but there were no doctors where he was at Camp Dahlonega.  He reported that the sergeant put him on light duty, and he remained on light duty for the remainder of his service.  His daughter, who attended the hearing, testified that he has always had problems with is legs and walked with a limp.

A January 2014 statement from a friend of 28 years noted that she has observed the Veteran have physical difficulty and a walk with a limp. 

In March 2014, the Veteran underwent a VA examination where a diagnosis of bilateral DJD was confirmed.  The Veteran reported that he was involved in a motor vehicle accident in service and has had pain in both knees ever since.  The examiner opined that the Veteran's injury was unlikely to have led to the present disabilities in his knees.  He noted that the noted that after the motor vehicle accident in 1966, the Veteran developed a right knee contusion and the examination revealed full range of movements and full recovery in two weeks.  He reported that the Veteran did not have any medical evaluation for a knee condition for the rest of the period of active duty. He found that the Veteran's DJD was age associated.  He also reported that the Veteran worked as a bricklayer for nearly 30 years in his civilian life which he found must have significantly contributed to the development of osteoarthritis.  He concluded that the Veteran did not have any fracture or dislocation or effusion in the right knee at the time of the initial injury; therefore it is reasonably unlikely that the current right knee condition is related to an in-service illness, event, or injury.  

During the September 2017 Board hearing, the Veteran testified that he was hospitalized for 17 days as a result of his in-service motor vehicle accident.  He report that he left the hospital with the limp, and was told that it would eventually get better.  He stated that he complained to his first sergeant of pain in his knees and that it was not getting better.  He reported that the sergeant would just "sign him off" for physical tests and he mostly had to sit during service. He reported that after service, he was a brick mason, but would tell people not to do and not actually have to do the physical labor of it because he could not due to the pain in his knees.  He further reported that the pain in his knees have gradually gotten worse.  The Veteran's wife reported that when he returned from the military, he had a limp which he did not have when he entered service.  Additionally, the Veteran reported that he did not have insurance, and did not know that the VA provided insurance until he had a heart issue where the cardiologist, a fellow veteran, informed him that medical treatment is available through the VA.

Upon review of the evidence of record, the Board finds that service connection for a bilateral knee disability, DJD, is warranted.

Initially, the Board finds that the medical opinions of record regarding a nexus between the Veteran's current bilateral knee disabilities are flawed as they do not provide significant rationales based on accurate characterization of the evidence of record.   

Significantly, the March 2011, April 2011, and March 2014 medical examiners did not fully take into consideration the Veteran's statements and did not include his contentions as part of their rationale, although he has consistently reported that he has had pain and a limp on the right side ever since his motor vehicle accident in service.  He also provided valid reasoning as to why the record might not reflect continued complaints of pain in his knees.  Moreover, the Veteran's family testified to the fact that he did not have a limp or pain when he entered service, and returned with a limp and pain in his knees.  

To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  When the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran reported an in-service motor vehicle accident and continued pain in his knees following the accident.  As the VA examiner failed to take into consideration the Veteran's statements and entire medical history, the opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

In contrast to the above discussed inadequate medical opinions, the Board finds the statements of the Veteran and the other lay witnesses to be competent, credible, and consistent with the evidence of record including the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Consequently, this lay evidence of a nexus between the Veteran's current knee disabilities and his military service based on continuous symptoms is entitled to substantial probative weight.

For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's current bilateral knee disability is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a bilateral knee disability of DJD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

Given the favorable decision as to the left knee disability on a direct theory of entitlement, the Board need not address whether or not his left knee disability is secondary to his right knee disability.  

Bilateral Leg Disability

The Veteran contends that service connection for a bilateral leg disability is warranted.

As noted above, STRs reflect that the Veteran was treated for a knee injury as a result of a motor vehicle accident in November 1966.  On examination, there was tenderness over the medial tibial plateau.  No other complaints, treatment, and diagnosis were noted in-service.

There are no post service medical treatment records that reflect complaint of, treatment, or a diagnosis of a bilateral leg disability.  Significantly, the Veteran has not complained of pain in his legs or alleged treatment or a diagnosis of a bilateral leg disability, other knee symptoms and diagnoses for which he has been granted service connection in the decision herein.

The weight of the above evidence reflects that the Veteran has not had a bilateral leg disability during the pendency of the claim.  While a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities"), here the evidence does not reflect any complaint or notation of physical defect of the Veteran's legs.  As the Veteran has not had a leg disability, entitlement to service connection is not warranted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) ("Without a current disability, of course, there can be no service connection and, thus, no disability compensation").

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral leg disability. The benefit of the doubt doctrine is not for application, and entitlement to service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for DJD of the right knee is granted.

Entitlement to service connection for DJD of the left knee is granted.

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a left leg disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


